 Case 18-09130         Doc 919     Filed 01/28/21 Entered 01/28/21 08:17:39             Desc Main
                                    Document     Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                             )   Case No. 18-09130
                                                   )   Chapter 7
ROBERT M. KOWALSKI,                                )
                                                   )   Hon. Jacqueline P. Cox
                  Debtor.                          )
                                                   )

         NOTICE OF ABANDONMENT OF CERTAIN PROPERTY OF THE ESTATE

          PLEASE TAKE NOTICE THAT pursuant to 11 U.S.C. § 554(a), and Federal Rule of

Bankruptcy Procedure 6007, Gus A. Paloian, not individually, but solely as Chapter 7 Trustee

(“Trustee”) of the bankruptcy estate (”Estate”) of Robert M. Kowalski (the “Debtor”), proposes

to abandon Debtor’s interest in real property located at 2120 N. Lockwood Avenue, Chicago,

Illinois 60639 (the “Property”).

          Debtor does not list the Property in Schedule A as property of the Estate. The Trustee

has determined that there is no equity interest in the Property. Therefore, the Trustee proposes to

abandon the Property.

          PLEASE TAKE FURTHER NOTICE that any objections to this proposed

abandonment must be filed with the Clerk of the United States Bankruptcy Court, 219 S.

Dearborn, Chicago, IL 60604 and served upon the Trustee c/o Paul J. Yovanic, Jr. at the

address shown below within fourteen (14) days from the date of service of this Notice. If no

objection is filed, the proposed abandonment shall be effective as provided in Federal Rule of

Bankruptcy Procedure 6007 without further notice, hearing or order of the Court. If an objection

is timely filed, a hearing shall be set thereon with notice of such hearing to the objecting party or

parties, the Trustee, the U.S. Trustee, and the Debtor.




67775462v.1
 Case 18-09130     Doc 919   Filed 01/28/21 Entered 01/28/21 08:17:39        Desc Main
                              Document     Page 2 of 7



Dated: January 28, 2021                    Respectfully submitted,

                                           GUS A. PALOIAN, not individually, but
                                           solely in his capacity as the Chapter 7 Trustee
                                           of the Debtor’s Estate,

                                           By: /s/ Paul J. Yovanic, Jr.
                                               Gus A. Paloian (06188186)
                                               Paul J. Yovanic, Jr. (6327815)
                                               Seyfarth Shaw LLP
                                               233 W. Wacker Drive
                                               Suite 8000
                                               Chicago, Illinois 60606
                                               Telephone: (312) 460-5000
                                               Facsimile: (312) 460-7000

                                               Counsel to Chapter 7 Trustee,
                                               Gus A. Paloian




67775462v.1
 Case 18-09130        Doc 919     Filed 01/28/21 Entered 01/28/21 08:17:39             Desc Main
                                   Document     Page 3 of 7



                                 CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that on February 14, 2020, he caused to be

served a true and correct copy of Notice of Abandonment of Certain Real Property of the

Estate via (i) the Court’s CMECF electronic noticing system, upon all registered participants in

this proceeding, so identified on the attached Service List; and (ii) First Class, U.S. Mail,

postage prepaid, upon each of the parties, as noted, on the attached Service List.



Dated: January 28, 2021                              /s/ Paul J. Yovanic, Jr.
                                                         Paul J. Yovanic, Jr.




                                                 3
67775462v.1
 Case 18-09130          Doc 919   Filed 01/28/21 Entered 01/28/21 08:17:39      Desc Main
                                   Document     Page 4 of 7



                                  ROBERT M. KOWALSKI
                                     SERVICE LIST

SERVICE VIA CM/ECF

Frank Avila                   frankavilalaw@gmail.com
Matthew R. Barrett            mbarrett@hmblaw.com, ecfnotices@hmblaw.com
Ernesto D. Borges             notice@billbusters.com, billbusters@iamthewolf.com;
                              billbusters@ecf.inforuptcy.com; borgeser80263@notify.bestcase.com;
                              ledfordsr80263@notify.bestcase.com
Bianca E. Ciarroni            bciarroni@freeborn.com, bkdocketing@freeborn.com
Nathan E. Delman              ndelman@hmblaw.com, ecfnotices@hmblaw.com
Kevin M. Flynn                kevin@kmflynnlaw.com
Sheryl A. Fyock               sfyock@llflegal.com
Neil P. Gantz                 neilgantz@yahoo.com, negrita0615@yahoo.com
Kathryn Gleason               USTPRegion11.es.ecf@usdoj.gov, Kathryn.M.Gleason@usdoj.gov
Cameron M. Gulden             USTPRegion11.es.ecf@usdoj.gov
Jeffrey K. Gutman             jeffreykg4018@aol.com, jkg4018@gmail.com
John W. Guzzardo              jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
David Hernandez               david@rehablaw.com, G7699@notify.cincompass.com;
                              fileabankruptcy@gmail.com
Geraldine W. Holt             gwholt@holtlawgroup.com
Shira R. Isenberg             sisenberg@freeborn.com, bkdocketing@freeborn.com;
                              jhazdra@ecf.inforuptcy.com
Ronald J. Kapustka            ndaily@ksnlaw.com
Zeke Katz                     zkatz@pjjlaw.com, jwarren@pjjlaw.com
Cari A. Kauffman              ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com
Patrick S. Layng              USTPRegion11.ES.ECF@usdoj.gov
Candice M. Manyak             candice.manyak@usdoj.gov
Gregory A. McCormick          mccormick@garfield-merel.com
Ha M. Nguyen                  ha.nguyen@usdoj.gov, USTP.region11.es.ecf@usdoj.gov
Katherine H. Oblak            koblak@hmblaw.com
Nicholas R. Perino            nperino@monamirealty.com, nperino@monamirealty.com
James M. Philbrick            jmphilbrick@att.net
Richard B. Polony             rpolony@hinshawlaw.com, sedelmai@hinshawlaw.com,
                              courtfiling@hinshawlaw.com, cortiz@hinshawlaw.com
Karen J. Porter               porterlawnetwork@gmail.com, laz0705@comcast.net
Stephen H. Pugh               spugh@pjjlaw.com, jwarren@pjjlaw.com
Eric S. Rein                  rrein@hmblaw.com, ecfnotices@hmblaw.com
Todd J. Ruchman               amps@manleydeas.com
Charles S. Stahl, Jr.         cstahl@smbtrials.com
Peter D. Sullivan             psullivan@hinshawlaw.com
Jason M. Torf                 jason.torf@icemiller.com
Kerry A. Walsh                kerry.walsh@fnf.com, linda.pawling@fnf.com




67775462v.1
 Case 18-09130     Doc 919      Filed 01/28/21 Entered 01/28/21 08:17:39      Desc Main
                                 Document     Page 5 of 7




VIA EMAIL SERVICE
robert.224@icloud.com
jdma22@hotmail.com


VIA UNITED STATES MAIL

5305-07 V. Leland Avenue Condominium        Law Office of Richard J. Wasik
Association                                 1152 Newport #1
c/o Kovitz Shifrin Nesbit                   Chicago, IL 60657
175 N. Archer Ave.
Mundelein, IL 60060-2301

AT&T Corp                                   ACAR Leasing LTD d/b/a GM Financial
c/o AT&T Services, Inc.                     Leasing
Karen Cavagnaro, Esq.                       PO Box 183853
One AT&T Way, Room 3A104                    Arlington, TX 76096-3853
Bedminster, NJ 07921-2693

Ally Financial                              Ally Bank
Attn: Bankruptcy                            PO Box 130424
PO Box 380901                               Roseville MN 55113-0004
Bloomington, MN 55438-0901

Bombardier/CBNA                             AmeriCredit/GM Financial
P. O. Box 6000                              Attn: Bankruptcy
Sioux Falls, SD 57117-6000                  PO Box 183853
                                            Arlington, TX 76096-3853

Capital One Auto Finance                    Capital One Auto Finance
AIS Portfolio Services, LP                  Attn: General Correspondence/BR
4515 N Santa Fe Ave. Dept. APS              PO Box 30285
Oklahoma City, OK 73118-7901                Salt Lake City, UT 84130-0285

Capital One                                 Capital One Bank (USA), N.A.
PO Box 30253                                PO Box 71083
Salt Lake City, UT 84130-0253               Charlotte, NC 28272-1083

Cardworks/CW Nexus                          Chase Card Services
Attn: Bankruptcy                            Attn: Correspondence Dept
PO Box 9201                                 PO Box 15298
Old Bethpage, NY 11804-9001                 Wilmington, DE 19850-5298




                                            5
67775462v.1
 Case 18-09130      Doc 919     Filed 01/28/21 Entered 01/28/21 08:17:39        Desc Main
                                 Document     Page 6 of 7



Chase Mortgage                               Citibank/The Home Depot
PO Box 24696                                 Citicorp Credit Services/Centralized
Columbus, OH 43224-0696                      Bankruptcy
                                             PO Box 790040
                                             St Louis, MO 63179-0040

Citicards CBNA                               Costco Go Anywhere Citicard
Citicorp Credit Svc/Centralized Bankruptcy   Centralized Bk/Citicorp Credit Card Services
PO Box 790040                                PO Box 790040
Saint Louis, MO 63179-0040                   St Louis, MO 63179-0040

Credit One Bank NA                           Discover Bank
PO Box 98873                                 Discover Products Inc
Las Vegas, NV 89193-8873                     PO Box 3025
                                             New Albany, OH 43054-3025

IL Dept. of Revenue Bankruptcy Section       First Premier Bank
PO Box 19035                                 601 S Minnesota Ave
Springfield, IL 62794-9035                   Sioux Falls, SD 57104-4868

Illinois Bell Telephone Company              Huntington National Bank
c/o AT&T Services, Inc.                      Attn: Bankruptcy
Karen Cavagnaro, Esq.                        PO Box 340996
One AT&T Way, Room 3A104                     Columbus, OH 43234-0996
Bedminster, NJ 07921-2693

Internal Revenue Service                     Illinois Department of Revenue
PO Box 7346                                  PO Box 64338
Philadelphia, PA 19101-7346                  Chicago, IL 60664-0291

JPMorgan Chase Bank, NA                      JPMorgan Chase Bank, N.A.
c/o Manley Deas Kochalski LLC                Chase Records Center
P.O. Box 165028                              Attn: Correspondence Mail
Columbus, OH 43216-5028                      Mail Code LA4-5555
                                             700 Kansas Lane
                                             Monroe, LA 71203-4774

Jan Kowalski                                 Martha Padilla
MCC Chicago                                  1512 W. Polk
71 W. Van Buren                              Chicago, IL 60607-3119
Chicago, IL 60605

Merrick Bank                                 Midland Loan Services
Resurgent Capital Services                   c/o FDIC Portfolio Servicing
PO Box 10368                                 P. O. Box 25965
Greenville, SC 29603-0368                    Shawnee Mission, KS 66225-5965



                                             6
67775462v.1
 Case 18-09130      Doc 919     Filed 01/28/21 Entered 01/28/21 08:17:39      Desc Main
                                 Document     Page 7 of 7



Syncb/PLCC                                   Parkway Bank & Trust
Attn: Bankruptcy                             4800 N. Harlem Avenue
PO Box 965060                                Harwood Heights, IL 60706-3577
Orlando, FL 32896-5060

Washington Federal Bank for Savings          Premier Bankcard, LLC
c/o FDIC                                     Jefferson Capital Systems LLC Assignee
1601 Bryan Street                            PO Box 7999
Dallas, TX 75201-3401                        Saint Cloud, MN 56302-7999

Joel Levin                                   Rosemary Kowalski
Levin & Associates                           1009 61st St.
180 N. LaSalle Street, Suite 1822            LaGrange, IL 60525-7419
Chicago, IL 60601-2604

Jan Kowalski                                 The Huntington National Bank
1009 61st St.                                P.O. Box 89424
LaGrange, IL 60525-7419                      Cleveland, OH 44101-6424

Robert Kowalski                              City of Chicago
1009 61st St.                                c/o Anna Valencia, City Clerk
LaGrange, IL 60525-7419                      121 North LaSalle St
                                             Room 107
                                             Chicago, IL 60602.

Robert Kowalski
5233 W. 87th Street
Oak Lawn, IL 60453

City of Chicago
Attn: Asst. Corporation Counsel Supervisor
(Bankruptcy Unit)
121 N. LaSalle St., Ste 400
Chicago, IL 60602




                                             7
67775462v.1
